              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
FRANKLIN LOPEZ and EDWIN                 :    Civil No. 1:18-cv-1592
LOPEZ,                                   :
                                         :
                    Petitioners,         :
                                         :
           v.                            :
                                         :
WARDEN CLAIR DOLL, et al.,               :
                                         :
                    Respondents.         :   Judge Sylvia H. Rambo

                                   ORDER

     In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED that Petitioners Franklin Lopez and Edwin Lopez’s Petition for Writ of

Habeas Corpus is GRANTED. Petitioners shall be released from custody on their

own recognizance.

     An order setting forth conditions of release follows.



                                                 s/Sylvia H. Rambo
                                                 SYLVIA H. RAMBO
                                                 United States District Judge
Dated: December 20, 2018
